Title: To George Washington from Brigadier Generals James Clinton and Edward Hand, 28 November 1778
From: Clinton, James,Hand, Edward
To: Washington, George


  
    Sir
    Albany [N.Y.] Novr 28th 1778.
  
Upon the receipt of Your Excellency’s Letter of the 16th I marched the two Regiments with the Artillery of my Brigade to Fishkill, where I received your second Letter of the 20th requesting me immediately to proceed to Albany—After giving the necessary Orders for the embarcation of the Troops, I set forward, & arrived at this Place the 25th Instant.
On my Arrival I found that Genl Hand had previously gone to Saratoga to consult Genl Schuyler, upon the Practicability of some offencive Opperation against the Indians at this Season of the Year—the result of which he sends you.
As soon as Genl Hand had returned to Albany, we held a Consultation with Genl Timbrook & a few of the principle Inhabitants of the Town, on the above mentioned Matter, who unanimously agreed than an Offencive Opperation against the Indians at this Season woud be altogather impracticable—some of the Arguments made use of against this Measure, were as follows—first—the Number of Troops destined for such an Expedition is not sufficient to afford a prospect of Success, and leave enough to cover the Country at the same time—Secondly—the nearest of their Towns is one hundred Miles distant from any of our Settlements, consequently there woud be a great risque & difficulty in supplying the Troops with Provisions &c. on their March—Thirdly—the Difficulty of marching the Troops such a Distance thro’ the Snow, without those Necessaries which are absolutely requisite for such an Expedition—such as Snow Shoes—Mockinsons—Mill’d Caps—Mittens &c.—fourthly the Difficulty of providing for the Sick & wounded in a country so remote from any Settlements, & in a Season so very inclement.
It was therefore determined to dispose of the Troops in the best Manner, so as to secure the Frontiers from any sudden Attack, and support each other against any formidable Incursions.
One regiment will reinforce Schohary; the other will proceed up the Mohawk river as far as Conegehary—Col. Gansworth who is expected into Scanactady this day will be stationed in that place & in Albany, to guard the Stores & be in readiness to march as occasion may require.
  If Your Excellency shoud be of oppinion that it is best to make an Excursion into some of their Towns, the Troops will not be out of their Way either at Schohary or Conegehary—but ready to act as 
    
    
    
    occasion m[a]y require or when Your Excellency’s Pleasure shall be known on the Subject. We are with the greatest respect Your Excellency’s most humble Servts
  
    James Clinton
  
  
    Edwd Hand
  
  
P.S. The two regiments have been obliged to leave the Boats, & are now on their March to this Town.
  
